MEMORANDUM OPINION
No. 04-03-00498-CR
George Abel BELTRAN,
Appellant
v.
The STATE of Texas,
Appellee
From the 227th Judicial District Court, Bexar County, Texas
Trial Court No. 2003-CR-3320W
Honorable Philip A. Kazen, Jr., Judge Presiding
PER CURIAM
Sitting:	Alma L. López, Chief Justice
		Catherine Stone, Justice
		Paul W. Green, Justice
Delivered and Filed:	November 12, 2003
DISMISSED
	Appellant has filed a motion to dismiss this appeal by withdrawing his notice of appeal.  The motion
is granted, and this appeal is dismissed.  See Tex. R. App. P. 42.2(a).
							PER CURIAM
DO NOT PUBLISH